Mr. Justice Thacher
delivered the opinion of the court.
This bill was originally filed by Merritt Dillard and wife, who is since deceased, to recover a slave for the wife, alleged to have been purchased for her by her children and friends, at an execution sale of her husband’s property. The defence was, that the purchase money was not contributed and advanced by those children and friends, but was, in-fact, advanced by the husband, and that the transaction was fraudulent.
The testimony is very conflicting, and there is also some *458conflict as to the credibility of an important witness for the 'defence.
The testimony of the children of the wife must be excluded, since it was taken after her decease, and when, by law, her right to the property had vested in them. It should have been shown that the wife’s estate was insolvent, in order to have admitted their testimony. They were clearly interested as distributees of her estate.
The cause, therefore, assimilates itself somewhat to a motion for a new trial, because a verdict is alleged to have been found contrary to the evidence. But there is not presented such a clear preponderance of the evidence against the decree of the chancellor, as warrants the interference of this court; and although it may be a matter of doubt whether the decree is certainly correct, there is nothing that absolutely and imperatively demands its reversal.
The decree is affirmed.